1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr. Kory Kotrba on March 08, 2022.
3.  	The application has been amended as follows:
In the claims:
Claim 1 (Currently Amended):
 	 An apparatus, comprising:
a mounting device;
a connector bracket fixedly positioned on the mounting device;
a plurality of pogo pins positioned within the connector bracket; and
an adjustment control mechanism positioned about at least one pogo pin of the plurality of pogo pins, the adjustment control mechanism to maintain electrical connection of the plurality of pogo pins, wherein the adjustment control mechanism comprises:
a first arm positioned along a first side of the at least one pogo pin and having a first advancement channel formed therein, the first advancement channel extending between a first end and a second end; 
a first advancement pin positioned within the first advancement channel and configure to slideably advance between the first end of the first advancement channel and the second end of the first advancement channel
a second arm positioned along a second side of the at least one pogo pin and having a second advancement channel formed therein, the second advancement channel extending between a first end and a second end; and
a second advancement pin positioned within the second advancement channel and configure to slideably advance between the first end of the second advancement channel and the second end of the second advancement channel
Claim 2 (Cancelled).
Claim 3 (Cancelled).
Claim 4 (Currently Amended):
 	 The apparatus of claim 1 [[3]], wherein the adjustment control mechanism advances between an insertion position and a fully tilted position, 
the first advancement pin being positioned at the first end of the first advancement channel and the second advancement pin being positioned at the first end of the second advancement channel in the insertion position, and 
the first advancement pin being positioned at the second end of the first advancement channel and the second advancement pin being positioned at the second end of the second advancement channel in the fully tilted position.
Claim 5 ( Original):
           The apparatus of claim 1, further comprising:
	positioning arms comprising walls forming an opening for receiving the at least one pogo pin; and
	electrical conductivity glue formed along the walls to electrically connect the at least one pogo pin.  	
Claim 6 (Currently Amended):
 An apparatus, comprising:
a first connector bracket;
a plurality of pogo pins positioned within the first connector bracket; 
a second connector bracket forming a plurality of openings for receiving the plurality of pogo pins to form an electrical connection; and
an adjustment control mechanism positioned about at least one pogo pin of the plurality of pogo pins, the adjustment control mechanism to fixedly position the plurality of pogo pins within the plurality of openings to maintain electrical connection of the first connector bracket and the second connector bracket, wherein the adjustment control mechanism comprises:
a first arm positioned along a first side of the at least one pogo pin and having a first advancement channel formed therein, the first advancement channel extending between a first end and a second end; 
a first advancement pin positioned within the first advancement channel and configure to slideably advance between the first end of the first advancement channel and the second end of the first advancement channel
a second arm positioned along a second side of the at least one pogo pin and having a second advancement channel formed therein, the second advancement channel extending between a first end and a second end; and
a second advancement pin positioned within the second advancement channel and configure to slideably advance between the first end of the second advancement channel and the second end of the second advancement channel.  
Claim 7 (Cancelled).
Claim 8 (Cancelled).
Claim 9 (Currently Amended):
 	The apparatus of claim 6[[8]], wherein the adjustment control mechanism advances between an insertion position and a fully tilted position, 
the first advancement pin being positioned at the first end of the first advancement channel and the second advancement pin being positioned at the first end of the second advancement channel in the insertion position, and 
the first advancement pin being positioned at the second end of the first advancement channel and the second advancement pin being positioned at the second end of the second advancement channel in the fully tilted position.
 Claim 10 (Original):
 	 The apparatus of claim 6, further comprising:
	positioning arms comprising walls forming an opening for receiving the at least one pogo pin; and
	electrical conductivity glue formed along the walls to electrically connect the at least one pogo pin.
Claim 11 (Currently Amended):
 	 A system, comprising:
	a mounting device comprising:
	a first connector bracket fixedly positioned on the mounting device;
a plurality of pogo pins positioned within the first connector bracket; and

	a computing device comprising a second connector bracket fixedly positioned on the computing device, the second connector bracket forming a plurality of openings for receiving the plurality of pogo pins, 
wherein the adjustment control mechanism is to fixedly position the plurality of pogo pins within the plurality of openings to maintain electrical connection of the first connector bracket and the second connector bracket during adjustment of the computing device relative to the mounting device, and wherein the adjustment control mechanism comprises:
a first arm positioned along a first side of the at least one pogo pin and having a first advancement channel formed therein, the first advancement channel extending between a first end and a second end; 
a first advancement pin positioned within the first advancement channel and configure to slideably advance between the first end of the first advancement channel and the second end of the first advancement channel;
a second arm positioned along a second side of the at least one pogo pin and having a second advancement channel formed therein, the second advancement channel extending between a first end and a second end; and
a second advancement pin positioned within the second advancement channel and configure to slideably advance between the first end of the second advancement channel and the second end of the second advancement channel.  
Claim 12 (Cancelled).
Claim 13 (Cancelled).
Claim 14 (Currently Amended):
 	 The system of claim 11[[13]], wherein the adjustment control mechanism advances between an insertion position, 
the plurality of pogo pins are advanced to be inserted with the plurality of openings as the computing device is positioned on the mounting device and in a fully tilted position, 
the computing device is tilted away from the mounting device forming a gap between the computing device and the mounting device, 
pin being positioned at the first end of the second advancement channel in the insertion position, and 
the first advancement pin being positioned at the second end of the first advancement channel and the second advancement pin being positioned at the second end of the second advancement channel in the fully tilted position to prevent over advancement of the computing device relative to the mounting device.
 Claim 15 (Original):
 	 The system of claim 14, further comprising:
	positioning arms comprising walls forming an opening for receiving the at least one pogo pin; and
	electrical conductivity glue formed along the walls to electrically connect the at least one pogo pin.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests an apparatus, comprising a connector bracket fixedly positioned on the mounting device; a plurality of pogo pins positioned within the connector bracket; an adjustment control mechanism positioned in pogo pin, the adjustment control mechanism comprises first and second arms positioned along first and second side of the pogo pins and having first and second advancement channels formed therein, the first and second advancement channels extending between first ends and second ends; first and second advancement pins positioned within the first and second advancement channels and configure to slideably advance between the first and second ends of the first first and second advancement channels and the first and second ends of the first and second advancement channels.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831